Bell, J.
In a suit upon a promissory note, to which the defendant maker pleaded damage because the plaintiff payee refused to return to the defendant according to contract certain collateral notes for collection, the proceeds to be applied to the note sued on, the defendant failed to furnish any data by which the jury could determine the amount of the damage, where he testified that he did not know the number or amount of such collateral notes, and there was no other evidence upon the subject. The court did not err in directing a verdict in favor of the plaintiff. Miller v. Timmerman, 35 Ga. App. 83 (132 S. E. 138) ; Joyner v. Reynolds Lumber Co., 36 Ga. App. 694 (2) (137 S. E. 342).

Judgment affirmed.


Jenhms, P. J., and Stephens', J., ooneur.